 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-00033-WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ASSADULLA MOHAMMED KHALIQDAD,                      DATE: May 3, 2021
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. William B. Shubb
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on May 3, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 16, 2021, at 9:00 a.m., and to exclude time between May 3, 2021, and August 16, 2021, under Local

23 Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes approximately 62 pages of investigative reports, criminal history information, search

27          warrant materials, and other documents. All of this discovery has been either produced directly

28          to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      The parties have also coordinated regarding the format and logistics for the

 2          government’s production to defense counsel of large discovery files containing cell phone

 3          downloads and body camera and in-car camera footage. The government will be providing those

 4          materials to defense counsel soon.

 5                 c)      Counsel for defendant desires additional time to review the discovery, to consult

 6          with his client, to conduct investigation, and to otherwise prepare for trial.

 7                 d)      Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                 e)      The government does not object to the continuance.

11                 f)      Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of May 3, 2021 to August 16, 2021,

16          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17          because it results from a continuance granted by the Court at defendant’s request on the basis of

18          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19          of the public and the defendant in a speedy trial.

20          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23          IT IS SO STIPULATED.

24

25
     Dated: April 26, 2021                                    PHILLIP A. TALBERT
26                                                            Acting United States Attorney
27
                                                              /s/ DAVID W. SPENCER
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
                                                    DAVID W. SPENCER
 1                                                  Assistant United States Attorney
 2

 3 Dated: April 26, 2021                            /s/ John R. Manning
                                                    John R. Manning
 4
                                                    Counsel for Defendant
 5                                                  ASSADULLA MOHAMMED
                                                    KHALIQDAD
 6

 7

 8
                                        FINDINGS AND ORDER
 9
          IT IS SO FOUND AND ORDERED.
10
          Dated: April 27, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
